Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Boyer on 3/10/21.

The application has been amended as follows utilizing the claims filed on 2/5/21: 

Claim 13.  The device of claim 11, wherein 
the actuator has a distal end and a proximal end, wherein at least a portion of the distal end comprises a first thread feature, wherein at least a portion of the proximal end comprises a second thread feature, and wherein the proximal end comprises the drive feature; and,
the distal wedge comprises a third thread feature, and wherein the third thread feature is threadably coupled to the first thread feature.

Claim 25.  The device of claim 3, wherein the drive feature comprises a protuberance extending therefrom and configured to be coupled to a driving instrument.

Claim 31.  The device of claim 30, wherein the texture comprises a tooth, a ridge, a roughened area, a metallic coating, a ceramic coating, a keel, a spike, a projection, a groove, or any combination thereof.


Reasons for Allowance
The reasons for allowance were included in the notice of allowance mailed on 2/11/21.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775                               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775